Citation Nr: 0123638	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  98-18 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of gastritis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from October 1994 to April 
1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO) which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's gastritis is not productive of multiple 
small eroded or ulcerated areas with associated symptoms.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of gastritis have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.114, Diagnostic Code 7307 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
assigned to her digestive disorder does not accurately 
reflect the severity of that disability.  Specifically, the 
veteran asserts that her disability should be evaluated as 30 
percent disabling because she experiences nausea, vomiting, 
burning sensation, and diarrhea.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  This law sets forth requirements 
for assisting a claimant in developing the facts pertinent to 
his or her claim.  In this regard, the Board notes that VA 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the issue on appeal.  The RO 
afforded the veteran several VA examinations, as well as 
obtained relevant medical records.  The Statement of the Case 
provided to the veteran and her representative informed her 
of the pertinent laws and regulations and the evidence 
necessary to substantiate her claim.  In addition, the RO 
requested information from the veteran regarding treatment 
for her service-connected disorder.  However, the veteran 
failed to submit any additional information.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street.  If a veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.").  As such, the Board finds that the 
duty to assist was satisfied and the Board will proceed with 
a disposition on the merits.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) ("[I]f BVA determines that [an] 
omission . . . did not prejudice the claimant or violate VA's 
statutory duty to assist, BVA [can] properly render a 
decision on the appeal....").

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, a July 1995 rating decision granted the veteran 
service connection for residuals of gastritis and assigned a 
10 percent disability evaluation.  In June 1997, the veteran 
filed a claim for an increased evaluation.  Following the 
submission of additional medical evidence, the 10 percent 
disability evaluation was continued in rating decisions dated 
September 1997 and October 1997.  The veteran filed a Notice 
of Disagreement in August 1998, and the RO issued a Statement 
of the Case in September 1998.  The veteran perfected her 
appeal.  Additionally, a February 1999 rating decision 
deferred a decision regarding an increased evaluation pending 
additional medical testing, but the veteran failed to report 
for the relevant test.  In August 1999, the RO issued a 
Supplemental Statement of the Case. 

The pertinent evidence of record consists of VA examination 
reports and VA medical records.  VA examinations were 
conducted in July 1997, December 1998, March 1999, October 
1999, and March 2001.  VA medical records from September 1996 
to January 2000 are also of record.

VA medical records dated September 1996 show that the veteran 
complained of lower abdominal pain with nausea and vomiting.  
The veteran was assessed as having diverticular disease.  A 
September 1996 radiology report shows a nonspecific bowel gas 
pattern.  A February 1997 record showed that the veteran had 
gastroesophageal reflux disease, which was stable on 
medication.  An August 1997 radiology report showed evidence 
of duodenitis with spasm and irregularity of the duodenal 
bulb and proximal duodenum.  Another record, dated January 
1998, reflects that the veteran was assessed as having a 
history of peptic ulcer disease.  A July 1998 record shows 
that the veteran complained of abdominal pain and was 
assessed as having gastritis following a physical 
examination, which was negative for organomegaly, but with 
slight tenderness to palpation throughout the abdomen.  The 
record also noted that her weight was 204 pounds and her 
height was 5 feet, 6 and one-half inches.  Another July 1998 
record shows a diagnosis of acute gastritis.  An October 1998 
record shows complaints of vomiting and diarrhea and an 
assessment of gastroenteritis.  A January 1999 record shows 
that the veteran complained of diarrhea and was diagnosed 
with acute enteritis.  Another record, dated April 1999, 
reflects that the veteran presented with multiple somatic 
complaints.  The diagnostic impression was that the veteran 
did not have a definable gastrology disorder requiring 
intervention.  A January 2000 radiology report was negative 
for abdominal obstruction.  

The veteran was first afforded a VA examination in connection 
with her claim in July 1997.  According to the examination 
report, the veteran complained that some days she is unable 
to eat, on other days she can only eat very little, and that 
there are some foods that she is completely unable to eat.  
She also complained of burning abdominal pain that sometimes 
goes up into her throat.  The veteran reported periodic 
vomiting, but further stated that she has not vomited blood 
and did not see blood in her stool.  With regard to the 
frequency of gastric episodes, the veteran related that the 
episodes occur at least three times a month, and last two to 
three days each.  X-rays showed evidence of duodenitis with 
spasm and irregularity of the duodenal bulb and proximal 
duodenum.  The veteran was diagnosed with chronic 
intermittent peptic ulcer disease symptoms.

The veteran's next VA examination was in December 1998.  
According to the report, the veteran was diagnosed with a 
peptic ulcer in 1995 and a history of vomiting.  The report 
also stated that the veteran was being treated with 
famotidine and that she reported chewing on ice and gum 
relieved her pain.  The veteran complained of diarrhea, 
constipation, episodes of colic, distention, nausea, and 
vomiting.  The veteran also complained of pain in the mid-
abdomen and reported a weight loss of 100 pounds since July 
1998.  The examiner noted that the veteran's weight was 196 
pounds.  The diagnosis was chronic duodenitis with severe 
weight loss.

At the veteran's March 1999 examination, she complained of 
burning, nausea, vomiting, and diarrhea.  The veteran related 
that the burning in her stomach goes up into her chest and 
throat and that no particular foods precipitate it.  The 
veteran also related that her symptoms worsened with 
increased stress.   She also reported that episodes of nausea 
and vomiting occur infrequently.  The report also stated that 
an April 1995 upper GI series showed esophageal reflux with 
no evidence of esophagitis or gastritis.  Physical 
examination revealed mild generalized tenderness.  The 
veteran was diagnosed with esophageal reflex and the veteran 
was referred for a gastroscopy.  The examination report noted 
that the veteran failed to report for her gastroscopy.

According to the October 1999 VA examination report, the 
veteran reported intermittent diarrhea, constipation, and 
colic.  The report also stated that the veteran is taking 
famotidine for her previously diagnosed peptic ulcer.  No 
current diagnosis was noted.  

With regard to the March 2001 VA examination report, the 
veteran related a history of vomiting, poor appetite, and 
diarrhea.  The veteran also reported a diagnosis of 
gastritis, and stated that warm milk helps her gastric 
discomfort.  The veteran also denied any bowel or bladder 
problems or current episodes of diarrhea.  Physical 
examination revealed tenderness of about 2 out of 10 in the 
epigastric area of the abdomen.  The veteran was diagnosed 
with recurrent gastritis, exacerbated by stress.

The veteran's gastritis is rated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7307.  A 10 
percent disability evaluation is warranted for chronic 
hypertrophic gastritis with small nodular lesions and 
associated symptoms.  See 38 C.F.R. § 4.114, Diagnostic Code 
7307.  For the next higher 30 percent disability evaluation, 
there must be chronic hypertrophic gastritis with multiple 
small eroded or ulcerated areas and associated symptoms.  Id.  

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation, and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has multiple small eroded or ulcerated areas with 
associated symptoms to warrant a 30 percent disability 
evaluation under Diagnostic Code 7307.  Significantly, the 
veteran does not appear to experience any weight loss as a 
result of her digestive disorder.  Although the December 1998 
VA examination report states that the veteran experienced 
severe weight loss, the medical evidence of record shows that 
the veteran lost only 8 pounds during the time period at 
issue (in July 1998 the veteran's weight was 204 pounds and 
in December 1998 her weight was 196 pounds).  Furthermore, 
recent treatment records do not show a definitive 
gastroenterological disorder.  With the exception of the pain 
and intermittent digestive discomfort that the veteran 
experiences, treatment records and VA examination reports 
show little in the way of abnormal clinical findings.  There 
is no evidence of abdominal obstruction, abnormal gas 
pattern, or bowel or bladder problems.  Additionally, the 
veteran experiences digestive symptomatology intermittently, 
and experiences relief from her symptoms with medication and 
other remedies.  Therefore, the veteran's symptomatology most 
closely fits within the criteria for the currently assigned 
10 percent disability evaluation.

In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Code 7304.  
With regard to the criteria for a gastric ulcer under 
Diagnostic Code 7304, there is no evidence that the veteran 
has a gastric ulcer.  Moreover, while the veteran reports 
that she experiences abdominal pain and digestive discomfort, 
the veteran does not have recurring episodes of severe 
symptoms two or three times a year, which average 10 days in 
duration, nor does the veteran have continuous moderate 
manifestations.  Instead, the veteran has intermittent 
digestive symptomatology with infrequent episodes of nausea 
and vomiting, lasting two to three days.  As such, the Board 
does not believe that an evaluation in excess of 10 percent 
is warranted under Diagnostic Code 7304.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for residuals 
of gastritis, the Board has considered whether the veteran is 
entitled to an increased disability evaluation for her 
digestive disorder on an extra-schedular basis.  However, the 
Board concludes that the record does not present such "an 
exceptional and unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b).  In this regard, the 
Board finds that there has been no showing by the veteran 
that her gastritis, standing alone, resulted in a marked 
interference with employment or necessitated frequent periods 
of hospitalization, so as to render impractical the 
application of the regular rating schedule standards.  
Rather, there is no evidence that the veteran has actually 
missed time from work as a direct result of her digestive 
disability.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased disability evaluation for residuals of gastritis, 
on either a schedular or an extra-schedular basis.
 

ORDER

An evaluation in excess of 10 percent for residuals of 
gastritis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

